Exhibit 10.2

 

GUARANTY AND SECURITY AGREEMENT

        THIS GUARANTY AND SECURITY AGREEMENT (this “Agreement”) dated as of
November 7, 2008 is entered into by LANDAMERICA 1031 EXCHANGE SERVICES, INC., a
Maryland corporation (the “Guarantor”), in favor of and for the benefit of
CHICAGO TITLE INSURANCE COMPANY, an insurance company domiciled in the State of
Nebraska (the “Lender”). The Guarantor and the Lender are each referred to
herein as a "Party" and collectively as the "Parties". Capitalized terms used
herein and not herein defined shall have the meanings assigned thereto in the
Credit Agreement defined below.

W I T N E S S E T H

        WHEREAS, the Lender has entered into a Credit Agreement of even date
herewith (the "Credit Agreement") with LandAmerica Financial Group, Inc., a
Virginia corporation and the ultimate parent company of the Guarantor (the
"Borrower"), pursuant to which the Lender will make Advances to the Borrower on
terms and conditions set forth in the Credit Agreement; and

        WHEREAS, as a condition precedent and material inducement to the
Lender's entering into the Credit Agreement, the Guarantor has agreed to
irrevocably and unconditionally guarantee the due and punctual payment and
performance of all of the Borrower's obligations under the Credit Agreement and
the other Loan Documents; and

        WHEREAS, to secure the Guarantor's guarantee obligations hereunder and
the Borrower's obligations under the Credit Agreement and the other Loan
Documents, the Guarantor has agreed to grant to the Lender a first priority
security interest in certain securities held in securities accounts with
securities intermediaries; and

        WHEREAS, it is a condition to the execution and delivery by the Lender
of the Credit Agreement and the making of the Loans thereunder that the
Guarantor shall have executed and delivered this Agreement; and

        WHEREAS, the Guarantor is a wholly owned subsidiary of the Borrower and
it is expressly intended by the Borrower and the Lender that the Advances made
under the Credit Agreement will be contributed or otherwise provided in cash
directly to the Guarantor and utilized by the Guarantor to fund its customer
withdrawal obligations; and

        WHEREAS, as a result thereof, the Guarantor will derive substantial
benefits from the extension of credit to the Borrower pursuant to the Credit
Agreement and from the proceeds of the Loans from time to time disbursed to the
Borrower pursuant to the Credit Agreement and then contributed to the Guarantor
by the Borrower, and the Guarantor is willing to execute and deliver this
Agreement in order to induce the Lender to extend such credit and disburse such
Loans;

        NOW, THEREFORE, in consideration of the premises and in order to induce
the Lender to make available to the Borrower the borrowings contemplated by the
Credit Agreement, the Guarantor hereby agrees as follows:

Page 1 of 15

--------------------------------------------------------------------------------

ARTICLE I.

GUARANTY

        Section 1.01.        Guaranty. The Guarantor hereby unconditionally,
absolutely and irrevocably guarantees to the Lender, as primary obligor and not
merely as surety the due, punctual and full payment of the obligations of the
Borrower under the Credit Agreement, including, without limitation, all
interest, principal, fees and other amounts from time to time due or to become
due with respect to the Loan and the Obligations (the "Guaranteed Obligations"),
without offset, deduction or counterclaim. This guaranty is a primary obligation
of the Guarantor, is a continuing obligation of the Guarantor and is a guaranty
of payment and not merely of collection. The obligations of the Guarantor under
this Agreement shall remain in full force and effect until the payment in full
or other satisfaction of all the Guaranteed Obligations.

        Section 1.02.        Guarantor's Obligations Absolute. The Guaranteed
Obligations together with the obligations of the Guarantor arising under this
Agreement with respect to the costs and expenses incurred by the Lender in
enforcing this Agreement (hereinafter referred to collectively as the "Guarantor
Obligations") shall remain in full force and effect without regard to, and shall
not be affected or impaired by the following, any of which actions may be taken
without the consent of, or notice to, the Guarantor, nor shall any of the
following give the Guarantor any recourse or right of action against the Lender:

        (a)        Any express or implied amendment, modification, renewal,
addition, supplement, extension, rearrangement or acceleration of or to, or any
consent to departure from any Loan Document (including, without limitation,
extensions beyond the original term or any change in time, place or manner of
payment, or any increase in the amount of the Loans or the Commitment);

        (b)        Any exercise or non-exercise by the Lender of any right or
privilege under this Agreement or any other Loan Document;

        (c)        Any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to the
Guarantor or the Borrower or any of their respective Subsidiaries or any action
taken with respect to any other Loan Document by any trustee, conservator,
custodian, or receiver, or by any court, in any such proceeding, whether or not
the Guarantor shall have had notice or knowledge of any of the foregoing;

        (d)        Any release or discharge of the Borrower from any liability
under any Loan Document or any release or discharge of any other party at any
time directly or contingently liable for the Guaranteed Obligations or any
obligations of the Borrower to the Lender;

        (e)        Any assignment or other transfer of this Agreement or any
other Loan Document in whole or in part;

Page 2 of 15

--------------------------------------------------------------------------------

        (f)        Any change in the ownership of the Borrower or in the legal
form in which it is organized, and any change in or restructuring or termination
of the structure or existence of the Borrower;

        (g)        Any acceptance of partial performance of the Guaranteed
Obligations;

        (h)        Any taking, exchange, release or non-perfection of the
Pledged Collateral (as hereinafter defined) or any other collateral for all or
any of the Guaranteed Obligations or any other obligations of the Borrower to
the Lender;

        (i)        Any manner of application of the Pledged Collateral or any
other collateral, or proceeds thereof, to all or any of the Guaranteed
Obligations or any manner of sale or other disposition of the Pledged Collateral
or any other collateral for all or any of the Guaranteed Obligations or any
other obligations of the Borrower to the Lender; or

        (j)        Any other circumstance (including, without limitation, the
existence of or reliance on any representation by the Lender) which might
otherwise constitute a defense available to, or a discharge of, the Borrower or
a surety or a guarantor.

        Section 1.03.        Waivers. The Guarantor unconditionally waives any
defense to the enforcement of this Agreement, including, without limitation:

        (a)        All presentments, demands for performance, notices of
nonperformance, protests, notices of protest, notices of dishonor, and notices
of acceptance of this Agreement;

        (b)        Any right to require the Lender to proceed against the
Borrower at any time, or to proceed against or exhaust the Pledged Collateral or
any other collateral held by the Lender at any time, or to pursue any other
remedy whatsoever at any time;

        (c)        The defense of any statute of limitations affecting the
liability of the Guarantor hereunder, the liability of the Borrower under any
Loan Document, or the enforcement thereof, to the extent permitted by law;

        (d)        Any defense arising by reason of (i) any provisions of law
that conflict with the terms of any Loan Document, (ii) any invalidity or
unenforceability of any Loan Document or any provision thereof, (iii) any
disability of the Borrower or the Guarantor, (iv) any manner in which the Lender
has exercised its rights and remedies pursuant to any Loan Document, or (v) any
cessation from any cause whatsoever of the liability of the Borrower or any
guarantor;

        (e)        Any defense based upon exhaustion of or an election of
remedies by the Lender which destroys or otherwise impairs the subrogation
rights of the Guarantor or the rights of the Guarantor to proceed against the
Borrower or any guarantor for reimbursement, or both;

        (f)        Any duty of the Lender to advise the Guarantor of any facts
or information known to the Lender regarding the financial condition of the
Borrower and all other facts

Page 3 of 15

--------------------------------------------------------------------------------

and circumstances in any way affecting the Borrower’s ability to perform its
obligations to the Lender, it being agreed that the Guarantor assumes the
responsibility for being and keeping informed regarding such condition or any
such facts or circumstances; and

        (g)        Any rights of subrogation, reimbursement, exoneration,
contribution and indemnity, and any rights or claims of any kind or nature
against the Borrower which arise out of or are caused by this Agreement, and any
rights to enforce any remedy which Lender now has or may hereafter have against
the Borrower, and, during the continuance of a Default or an Event of Default,
any benefit of, and any right to participate in, the Pledged Collateral or any
other collateral now or hereafter held by the Lender.

        Section 1.04.        Subrogation. The Guarantor understands and
acknowledges that the exercise by the Lender of certain rights and remedies may
affect or eliminate the Guarantor's right of subrogation against the Borrower or
any other guarantor and that the Guarantor may therefore incur partially or
totally nonreimbursable liability hereunder. Nevertheless, the Guarantor hereby
authorizes and empowers the Lender, its successors, endorsees and/or assigns, to
exercise in its or their sole discretion, any rights and remedies, or any
combination thereof, which may then be available, it being the purpose and
intent of the Guarantor that the obligations hereunder shall be absolute,
continuing, independent and unconditional under any and all circumstances.
Notwithstanding any other provision of this Agreement to the contrary, until the
payment or other satisfaction in full of all the Guaranteed Obligations, the
Guarantor hereby waives any claim or other rights which the Guarantor may now
have or hereafter acquire against the Borrower of all or any of the obligations
that arise from the existence or performance of this Agreement or any Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification, any right to
participate in any claim or remedy of the Lender against the Borrower, the
Pledged Collateral or any other collateral which the Lender hereafter acquires,
whether or not such claim, remedy or right arises in equity or under contract,
statute, regulation, common law or other generally accepted source of law, by
any payment made hereunder or otherwise, including, without limitation, the
right to take or receive from the Borrower, directly or indirectly, in cash or
other property or by setoff or in any other manner, payment or security on
account of such claim or other rights.

        Section 1.05.        Independent and Separate Obligations. The Guarantor
Obligations hereunder are independent of the obligations of the Borrower under
the Credit Agreement and, in the event of any default hereunder or thereunder, a
separate action or actions may be brought and prosecuted against the Guarantor
whether or not the Guarantor is the alter ego of the Borrower, and whether or
not the Borrower is joined therein or a separate action or actions are brought
against the Borrower. The Lender’s rights hereunder shall not be exhausted until
all of the Guaranteed Obligations have been fully paid and performed.

        Section 1.06.        Repayments. If a claim is ever made upon the Lender
for repayment of any amount or amounts received by it in payment of the
Guaranteed Obligations (whether or not all or any part of such payment is
subsequently invalidated, declared to be fraudulent or preferential, set aside,
or required to be repaid by the Lender) and the Lender repays all or any part of
said amount, then, notwithstanding any revocation or termination of this
Agreement or the cancellation of any Loan Document, as the case may be, the
Guarantor shall be and remain

Page 4 of 15

--------------------------------------------------------------------------------

severally liable to the Lender for the amount so repaid to the same extent as if
such amount had never originally been received by the Lender.

ARTICLE II.

GRANT OF SECURITY INTEREST

        Section 2.01.        Grant of Security Interest. As security for the
payment or performance, as the case may be, in full of the Guaranteed
Obligations (the “Secured Obligations”), including, without limitation, each
Advance and the Loan due or to become due (together with any extensions,
modifications, substitutions, increases and renewals thereof, and substitutions
therefor), certain or contingent, now existing or hereafter arising, which are
now, or may at any time or times hereafter be owing by the Borrower to the
Lender, the Guarantor hereby assigns and grants to the Lender (for itself and
its successors and permitted assigns) a continuing first lien on and security
interest in, to and under (a) the Auction Rate Securities listed on Annex I,
together with all replacements, substitutions, distributions, income, profits,
products and cash and non-cash Proceeds thereof (including insurance proceeds)
in any form and wherever located, (b) Securities Account no.170-90010-1-8-777
established at Citi Smith Barney and the financial assets credited thereto, (c)
Securities Account no.156000906 established at SunTrust Bank and the financial
assets credited thereto, (d) all other property that may be delivered to and
held by the Lender pursuant to the terms of this Section 2.1, (e) all rights and
privileges of the Guarantor with respect to the securities and other property
referred to in clauses (a), (b), (c) and (d) above, and (f) all written or
electronically recorded books and records relating to any such securities held
in the securities accounts, as described on Annex I and other rights relating
thereto (collectively, the “Pledged Collateral”), provided that “Pledged
Collateral” shall not include any of the auction rate securities, in a maximum
aggregate par amount of USD$75,000,000.00, transferred or to be transferred in
order to generate the Additional 1031 Liquidity, and provided, further, that
"Pledged Collateral" shall also not include any other securities or financial
assets that are not the Auction Rate Securities listed on Annex I, it being
understood that the Guarantor will endeavor to remove the non-Auction Rate
Securities from the securities accounts prior to the initial Advance under the
Credit Agreement. The grant hereby of the security interest in the Pledged
Collateral is subject to the receipt of the Required Consents.

        Section 2.02.        Lien Documents. In addition to this Agreement, the
Guarantor shall also execute and deliver one or more securities account control
agreements in favor of the Lender with each of the securities intermediaries who
hold or have possession of any of the Pledged Collateral, which agreements shall
be in the customary form that provides the Lender, as secured party, with sole
"control" over the applicable securities account and the securities contained
therein and shall otherwise be in form and substance reasonably acceptable to
the Lender (each, an “Account Control Agreement”). The Guarantor further agrees
to execute any and all agreements, documents, instruments and writings
reasonably required to evidence, perfect or protect the Lender’s lien and
security interest in the Pledged Collateral, including, without limitation, the
first priority of such security interest, as the Lender may reasonably request
from time to time. The Guarantor authorizes the Lender at the Guarantor’s
expense to file any financing statements and/or amendments thereto relating to
the Pledged Collateral (without the Guarantor’s signature thereon) which the
Lender deems appropriate. The Guarantor irrevocably

Page 5 of 15

--------------------------------------------------------------------------------

appoints the Lender as its attorney in fact to execute any such financing
statements in the Guarantor’s name and to perform all other acts which the
Lender deems appropriate to perfect and to continue perfection of the security
interest of the Lender.

        Section 2.03.        Other Actions. The Guarantor shall, without cost or
charge to the Lender, do anything further that may be lawfully and reasonably
required by the Lender to secure the Lender in the Pledged Collateral, in
accordance with the terms and provisions of the Loan Documents, and effectuate
the intentions and objects of this Agreement, including, but not limited to, the
execution and delivery of the Account Control Agreements, financing statements,
continuation statements, amendments to financing statements, and any other
documents reasonably required hereunder or by the Lender from time to time. Upon
the occurrence and continuance of an Event of Default, the Lender may at any
time and from time to time, with or without notice to the Guarantor or the
Borrower, transfer into the name of the Lender (or the name of Lender’s nominee)
any of the Pledged Collateral, and receive and direct the disposition of any
proceeds of any Pledged Collateral. The proceeds realized from the sale or other
disposition of any Pledged Collateral may be applied, after allowing two (2)
Business Days for collection, first to the reasonable costs, expenses and
attorneys’ fees and expenses incurred by the Lender for collection and for sale
and delivery of the Pledged Collateral; secondly, to interest due upon any of
the Guaranteed Obligations; and thirdly, to the principal amount of the
Guaranteed Obligations. If any deficiency shall arise, the Guarantor shall
remain liable to the Lender therefor.

        Section 2.04.        Distributions. In the event that any interest,
distributions or dividends are paid to and received by the Guarantor with
respect to the Pledged Collateral, such dividend or distribution shall be
received in trust for the benefit of the Lender and shall be segregated from
other funds of the Guarantor.

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

The Guarantor represents and warrants as follows:

        (a)        It is duly organized, validly existing, and in good standing
in the jurisdiction of its incorporation and, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect, each
jurisdiction in which the nature of the business conducted by it or the
character or location of the properties and assets owned or leased by it makes
such licensing or qualification necessary.

        (b)        It has the power and authority to make and perform this
Agreement and the other Loan Documents to which it is a party, including the
pledge of the Pledged Collateral. It has (i) all requisite power and authority
to enter into and perform this Agreement and the other Loan Documents to which
it is a party and incur the obligations provided for herein and therein, and
(ii) taken all proper and necessary action to authorize the execution, delivery
and performance of this Agreement and the other Loan Documents to which it is a
party.

Page 6 of 15

--------------------------------------------------------------------------------

        (c)        The execution and performance of this Agreement and the other
Loan Documents and the consummation of the transactions contemplated by this
Agreement or the other Loan Documents (including the pledge of the Pledged
Collateral) does not require any consent (other than the Required Consents),
approval or authorization of, or filing, registration or qualification with, any
governmental authority on the part of the Guarantor. The execution, delivery and
performance of this Agreement and each Loan Document, and the making of the
Advances under the Credit Agreement will not violate any law, government rule or
regulation, or any writ, order or decree of any court or governmental authority,
or conflict with the organizational documents, minutes or resolutions of the
Guarantor or violate or constitute a default under, or result in the creation of
any Lien upon any of its property or assets pursuant to (immediately or with the
passage of time), any law, regulation, contract, agreement or instrument to
which the Guarantor is a party, or by which it is bound. The Guarantor is not in
violation of its organizational documents, minutes or bylaws (or any amendments
or supplements thereto).

        (d)        This Agreement and all other Loan Documents, when delivered,
will be valid and binding upon it, and enforceable in accordance with their
respective terms, subject to the effect of (i) bankruptcy, insolvency,
reorganization, liquidation, moratorium or other similar laws relating to or
affecting the rights of creditors generally, and (ii) the application of general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law), including, without limitation, concepts of
materiality, reasonableness, good faith and fair dealing and the possible
unavailability of specific performance or injunctive relief.

        (e)        The Guarantor has good title to and is the sole legal,
beneficial and of record owner of the Pledged Collateral, free and clear of any
Lien other than Permitted Liens. The Pledged Collateral constitutes all of the
auction rate securities that are held by or for the benefit of the Guarantor,
other than the auction rate securities to be transferred in order to generate
the 1031 Liquidity. The Auction Rate Securities, together with the auction rate
securities to be transferred to generate the 1031 Liquidity, have an aggregate
par amount of more than $230 million as of the date hereof, and the Auction Rate
Securities in which the Lender has a first priority security interest have an
aggregate par amount of not less than approximately $155 million as of the date
hereof. Other than its Permitted Lien with respect to its regularly scheduled
service fees that are currently owing from time to time, neither of the
securities intermediaries who hold the Auction Rate Securities have any right of
set-off against the Pledged Collateral.

        (f)        The grant of the security interests hereunder creates valid
security interests in the Pledged Collateral, securing the payment of all
amounts owing or to become owing hereunder and under the Credit Agreement, and
upon execution and delivery of the Account Control Agreements, the security
interests in the Pledged Collateral will be a perfected, first priority security
interest, and the Lender will have "control" of the Pledged Collateral, as
defined in Section 9-106 of the UCC.

        (g)        Other than the execution and delivery of the Account Control
Agreements and the obtaining of the Required Consents, no authorization,
consent, approval, or other

Page 7 of 15

--------------------------------------------------------------------------------

action by, and no notice to or filing with, any governmental or regulatory body
or other Person is required either (i) for the grant or perfection of the first
priority security interest by the Guarantor in the Pledged Collateral pursuant
to this Agreement or the execution, delivery or performance of this Agreement by
the Guarantor, or (ii) for the exercise by the Lender of the remedies in respect
of the Pledged Collateral pursuant to this Agreement or the Account Control
Agreements (except as may be required in connection with such disposition by
laws affecting the offering or sale of securities or collateral generally).

        (h)        The list of the securities that comprise the Pledged
Collateral, attached hereto as Annex I, is true, correct and complete, and the
securities intermediaries shown on Annex I have possession of the Pledged
Collateral solely on behalf of and for the benefit of the Guarantor.

        Section 3.02.        Reliance on Representations. The Guarantor is not
relying on any representations or warranties whatsoever, express, implied, at
common law, statutory or otherwise, except for the representations or warranties
expressly set out in this Agreement, the Credit Agreement and in the Merger
Agreement.

ARTICLE IV.

COVENANTS OF THE GUARANTOR

        Section 4.01.        Covenants. The Guarantor covenants that so long as
the Commitment shall be outstanding or any portion of the Guaranteed Obligations
shall remain unpaid or unsatisfied, the Guarantor shall fully comply with all of
the covenants set forth in Article 6 of the Credit Agreement, as though it is
the party obligated to abide thereby. In addition, so long as the Commitment
shall be outstanding or any portion of the Guaranteed Obligations shall remain
unpaid or unsatisfied, the Guarantor shall (i) deliver to the Lender, within two
(2) Business Days of receipt, copies of all statements received from securities
intermediaries or others regarding the Pledged Collateral, together with any
other notices or information received or obtained regarding the value of the
Pledged Collateral, (ii) not permit the Pledged Collateral to be used in
violation of any applicable law, (iii) use commercially reasonable efforts to
defend the Pledged Collateral against all claims and demands of all Persons, and
(iv) promptly deliver to the Lender all instruments or documents which are
Pledged Collateral in tangible form, appropriately endorsed to the Lender's
order.

ARTICLE V.

COLLATERAL MATTERS

        Section 5.01.        Security Interest Absolute. All rights of the
Lender and security interests hereunder, and all obligations of the Guarantor
hereunder, shall be absolute and unconditional irrespective of:

        (i)        any lack of validity or enforceability of this Agreement, the
Credit Agreement or any other agreement or instrument relating thereto;

Page 8 of 15

--------------------------------------------------------------------------------

        (ii)        any change in the time, manner or place of payment of, or in
any other term of, all or any of the obligations, or any other amendment or
waiver of or any consent to any departure from this Agreement or the Credit
Agreement;

        (iii)        any exchange, release or non-perfection of any other
collateral, or any release or amendment or waiver of or consent to departure
from the Credit Agreement for all or any of the obligations hereunder or under
the Credit Agreement; or

        (iv)        any other circumstance which might otherwise constitute a
defense available to, or a discharge of, the Guarantor in respect of, the
obligations hereunder or under the Credit Agreement.

        Section 5.02.        Lender Appointed Attorney-in-Fact. The Guarantor
hereby appoints the Lender the Guarantor’s attorney-in-fact, with full authority
in the place and stead of the Guarantor and in the name of the Guarantor or
otherwise, from time to time in the Lender’s discretion to take any action and
to execute any instrument which the Lender may deem necessary or advisable to
accomplish the purposes of this Agreement.

        Section 5.03.        Lender May Perform. If the Guarantor fails to
perform any agreement contained herein, the Lender may itself perform, or cause
performance of, such agreement, and the expenses of the Lender incurred in
connection therewith shall be payable by the Guarantor under Section 7.12.

        Section 5.04.        Reasonable Care. The Lender shall be deemed to have
exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession if the Pledged Collateral is accorded treatment
substantially equal to that which the Lender accords its property, it being
understood that the Lender shall not have any responsibility for (i)
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Pledged Collateral, whether
or not the Lender has or is deemed to have knowledge of such matters, or (ii)
taking any necessary steps to preserve rights against any parties with respect
to any Pledged Collateral.

ARTICLE VI.

REMEDIES UPON DEFAULT

        Section 6.01.        If any Event of Default (as defined in the Credit
Agreement) shall have occurred and be continuing, then all of the following
shall be applicable:

        (a)        If requested by the Lender, the Guarantor will promptly
assemble the Pledged Collateral and make it available to the Lender in a place
to be designated by the Lender and cooperate with the Lender to substitute the
name of the Lender on the securities accounts held by the securities
intermediaries in which the Pledged Collateral is held.

Page 9 of 15

--------------------------------------------------------------------------------

        (b)        The Lender may exercise in respect of the Pledged Collateral,
in addition to other rights and remedies provided for herein or otherwise
available to it, all the rights and remedies of a secured party on default under
the Uniform Commercial Code (the “UCC”) in effect in any applicable jurisdiction
at that time, and the Lender may also, without notice as specified below, sell
the Pledged Collateral or any part thereof in one or more parcels at public or
private sale, at any exchange, broker’s board or at any of the Lender’s offices
or elsewhere, for cash, on credit or for future delivery, and at such price or
prices and upon such other terms as the Lender may deem commercially reasonable.
The Guarantor agrees that, to the extent notice of sale shall be required by
law, at least ten days’ notice to the Guarantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Lender shall not be obligated to make
any sale of Pledged Collateral regardless of notice of sale having been given.
The Lender may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.
Notwithstanding the foregoing, the Guarantor recognizes that the Lender may be
unable to effect a public sale of any or all the Pledged Collateral, by reason
of certain prohibitions contained in applicable United State federal and state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof; and
the Guarantor acknowledges and agrees that any such private sale may result in
prices and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner; and the Lender
shall be under no obligation to delay a sale of any of the Pledged Collateral
for the period of time necessary to permit the issuer thereof to register such
securities for public sale under the applicable United States federal and state
securities laws, even if such issuer would agree to do so.

        (c)        Any cash held by the Lender as Pledged Collateral and all
cash proceeds received by the Lender in respect of any sale of, collection from,
or other realization upon all or any part of the Pledged Collateral may, in the
discretion of the Lender, be held by the Lender as collateral for, and/or then
or at any time thereafter applied (after payment of any amounts payable to the
Lender pursuant to Section 7.12) in whole or in part by the Lender against, all
or any part of the obligations hereunder and/or under the Credit Agreement in
such order as the Lender shall elect. Any surplus of such cash or cash proceeds
held by the Lender and remaining after payment in full of all the obligations
hereunder and under the Credit Agreement shall be paid over to the Guarantor or
to whosoever may be lawfully entitled to receive such surplus.

        (d)        The Lender may demand and collect all amounts owing with
respect to the securities constituting the Pledged Collateral (either in
Guarantor’s name or the Lender's name at the latter's option), with the right to
enforce, compromise, settle or discharge any such amounts.

Page 10 of 15

--------------------------------------------------------------------------------

        (e)        The Lender shall have the right, in addition to all other
rights and remedies available to it, to set-off against the unpaid balance of
the Guaranteed Obligations.

        Section 6.02.        Nature of Remedies. All rights, options and
remedies granted the Lender hereunder and under any agreement referred to
herein, or otherwise available at law or in equity, shall be deemed concurrent
and cumulative, and not alternative remedies, and the Lender may proceed with
any number of remedies at the same time until the Guaranteed Obligations are
paid in full. The exercise of any one right, option or remedy shall not be
deemed a release of any other right, option or remedy, and upon the occurrence
and continuance of an Event of Default, the Lender may proceed against any or
all of the Pledged Collateral.

ARTICLE VII.

MISCELLANEOUS

        Section 7.01.        Reference to Statute or Regulation. A reference
herein to a statute or to a regulation issued by a governmental agency includes
the statute or regulation in force as of the date hereof, together with all
amendments and supplements thereto and any statute or regulation substituted for
such statute or regulation, unless the specific language or the context of the
reference herein clearly includes only the statute or regulation in force as of
the date hereof. A reference herein to a governmental agency, department, board,
commission or other public body or to a public officer includes an entity or
officer which or who succeeds to substantially the same functions as those
performed by such public body or officer as of the date hereof, unless the
specific language or context of the reference herein clearly includes only such
public body or public officer as of the date hereof.

        Section 7.02.        Addresses for Notices. All notices and other
communications provided for hereunder shall be in writing and transmitted to the
Lender, on the one hand, or to the Borrower for and on behalf of the Guarantor,
on the other, in each case in accordance with, and to the addresses set forth
in, the notice provisions set forth in the Credit Agreement.

        Section 7.03.        Amendments, Etc. No amendment or waiver of any
provision of this Agreement nor any consent to any departure by the Guarantor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by the Lender, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.

        Section 7.04.        Survival of Representations and Warranties. All
representations, warranties, covenants and agreements made in this Agreement and
in any certificates delivered pursuant hereto shall survive the execution and
delivery of this Agreement, the making of Advances under the Loan, and shall
continue in full force and effect so long as any Obligation is outstanding,
there exists any commitment by the Lender to the Borrower, or until this
Agreement is formally terminated in writing.

        Section 7.05.        Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the Borrower and the Lender and their
respective successors and assigns, except

Page 11 of 15

--------------------------------------------------------------------------------

that the Borrower may not assign or transfer its rights hereunder without the
prior written consent of the Lender.

        Section 7.06.        Construction. This Agreement and the rights and
obligations of the parties hereunder shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York without regard
to its rules pertaining to conflict of laws except insofar as the laws of
another jurisdiction may, by reason of mandatory provisions of law, govern the
perfection, priority and enforcement of security interests in the Pledged
Collateral. Unless otherwise defined herein or in the Credit Agreement, terms
defined in Articles 8 and 9 of the UCC are used herein as therein defined.

        Section 7.07.        Severability. Any provision contained in any Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provisions in any other jurisdiction.

        Section 7.08.        Waiver of Trial by Jury; Jurisdiction.

        (a)        Any suit, action or proceeding, whether claim or
counterclaim, brought or instituted by any party hereto or any successor or
assign of any Party on or with respect to this Agreement or any other document
which in any way relates, directly or indirectly, to the Loan or the Guaranty
provided hereunder or any event, transaction, or occurrence arising out of or in
any way connected with the Loan or the Guaranty, or the dealings of the parties
with respect thereto, shall be tried only by a court and not by a jury.

        (b)        THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY THEY MAY HAVE IN ANY ACTION OR
PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS RELATED HERETO. THE GUARANTOR REPRESENTS AND WARRANTS THAT NO
REPRESENTATIVE OR AFFILIATE OF THE LENDER HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT THE LENDER WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THIS JURY TRIAL WAIVER. THE GUARANTOR ACKNOWLEDGES THAT THE LENDER HAS BEEN
INDUCED TO ACCEPT THIS AGREEMENT BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS
SECTION.

        (c)        For the purpose of any suit, action or proceeding arising out
of or relating to this Agreement, the Pledged Collateral or any Loan Document,
the Guarantor hereby irrevocably consents and submits to the non-exclusive
general jurisdiction of the courts of the State of New York, the courts of the
United States for the Southern District of New York, and appellate courts from
any thereof. The Guarantor irrevocably waives any objection which it may now or
hereinafter have to the laying of the venue of any suit, action or proceeding
brought in such a court has been brought in an inconvenient forum and agrees
that service of process in accordance with the foregoing sentence shall be
deemed in every respect effective and valid personal service of process upon the

Page 12 of 15

--------------------------------------------------------------------------------

Guarantor. The provisions of this Section shall not limit or otherwise affect
the right of the Lender to institute and conduct action in any other appropriate
manner, jurisdiction or court.

        Section 7.09.        Entire Agreement. This Agreement and the Loan
Documents represent the entire agreement between the Lender and the Guarantor
with respect to the financing transactions to which they relate.

        Section 7.10.        Multiple Counterparts. This Agreement may be
executed in multiple counterparts, each of which shall be regarded for all
purposes as an original and such counterparts shall constitute but one and the
same instrument.

        Section 7.11.        Consent; Waivers.

        (a)        No failure or delay on the part of any party hereto in
exercising any right, power or privilege under the Loan Documents shall operate
as a waiver of any right, power or privilege, nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right except as and to the extent that the
assertion of such right, power or privilege shall be barred by an applicable
statute of limitations.

        (b)        No single or partial exercise of, or abandonment or
discontinuance of steps to enforce, any right, power or privilege under the Loan
Documents shall preclude any other or further exercise of such right, power or
privilege, or the exercise of any other right, power or privilege.

        Section 7.12.        Expenses. The Guarantor will upon demand pay to the
Lender the amount of any and all reasonable expenses, including the reasonable
fees and expenses of its counsel in connection with (i) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Pledged Collateral, (ii) the exercise or enforcement of any of the rights
of the Lender hereunder, or under the Credit Agreement or any other Loan
Document, or (iii) the failure by the Guarantor to perform or observe any of the
provisions hereof.

        Section 7.13.        Waiver of Certain Defenses. To the fullest extent
permitted by applicable law, upon the occurrence of any Event of Default,
neither the Guarantor nor anyone claiming by or under the Guarantor will claim
or seek to take advantage of any law requiring the Lender to attempt to realize
upon any Collateral or collateral of any surety or other guarantor, or any
appraisement, evaluation, stay, extension, or exemption laws now or hereafter in
force in order to prevent or hinder the enforcement of this Agreement. The
Guarantor, for itself and all who may at any time claim through or under the
Guarantor, hereby expressly waives to the fullest extent permitted by law the
benefit of all such laws.

        Section 7.14.        LIMITATION ON LIABILITY; WAIVER OF PUNITIVE
DAMAGES. EACH OF THE PARTIES HERETO AGREES THAT IN ANY JUDICIAL, MEDIATION OR
ARBITRATION PROCEEDING OR ANY CLAIM OR CONTROVERSY BETWEEN OR AMONG THEM (a
“Dispute”) THAT MAY ARISE OUT OF OR BE IN ANY WAY CONNECTED WITH THIS AGREEMENT,
THE CREDIT AGREEMENT, OR THE OTHER

Page 13 of 15

--------------------------------------------------------------------------------

LOAN DOCUMENTS, IN NO EVENT SHALL ANY PARTY HAVE A REMEDY OF, OR BE LIABLE TO
THE OTHER FOR, (1) INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR
EXEMPLARY DAMAGES. EACH OF THE PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT OR
CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY MAY HAVE OR WHICH MAY ARISE IN THE
FUTURE IN CONNECTION WITH ANY DISPUTE, WHETHER THE DISPUTE IS RESOLVED BY
ARBITRATION, MEDIATION, JUDICIALLY OR OTHERWISE.

        Section 7.15.        Continuing Security Interest; Transfer of Credit
Agreement. This Agreement shall create a continuing security interest in the
Pledged Collateral and shall (i) remain in full force and effect until payment
in full of the Secured Obligations, (ii) be binding upon the Guarantor, its
successors and assigns, and (iii) inure to the benefit of the Lender and its
successors, transferees and assigns. Upon the payment in full of the Secured
Obligations, the Guarantor shall be entitled to the return, upon its request and
at its expense, of such of the Pledged Collateral as shall not have been sold or
otherwise applied pursuant to the terms hereof.

Page 14 of 15

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

                                                                                                     
LANDAMERICA 1031 EXCHANGE SERVICES, INC.       
                                                                                                     
By: /s/ Theodore L. Chandler, Jr.                  
                                                                                                                     
     Name: Theodore L. Chandler, Jr.  
                                                                                                                     
     Title: Chairman & Chief Executive Officer     ACKNOWLEDGED AND AGREED:   
CHICAGO TITLE INSURANCE COMPANY    By: /s/ Michael L.
Gravelle                                 Name: Michael L. Gravelle       
Title: Executive Vice President,                 Legal and Corporate Secretary


Page 15 of 15

--------------------------------------------------------------------------------